Appellant and respondent were married September 3d 1921. On December 17th, 1921, they ceased to cohabit. On December 23d 1921, appellant instituted an action for separate maintenance, which was dismissed by a decree in May of 1922. On November 13th, 1923, appellant wrote her husband, requesting him to return and live with her.
On August 15th, 1925, she filed her petition for divorce, alleging desertion as of December 17th, 1921. To this respondent filed an answer denying that he deserted appellant and also filed a cross-petition for divorce, alleging desertion of the wife, also as of December 17th, 1921.
The cause came on for final hearing, resulting in a decree dismissing the petition of the wife and also the cross-petition of the husband, upon the ground that neither party had established their cause of action by a preponderance of proof, duly corroborated. From this decree the wife appeals.
The evidence was conflicting, and our conclusion thereon is that the findings of the vice-chancellor, who heard the cause and advised the decree, should not be disturbed.
The decree below is therefore affirmed. *Page 878
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 13.
For reversal — None.